Citation Nr: 1549052	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a back injury and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a left knee injury and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to residuals of a back injury.

4.  Entitlement to service connection for a pelvic disorder, to include as secondary to residuals of a back injury.

5.  Entitlement to service connection for a left elbow disorder, including ulnar neuropathy, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

The Board observes that the Veteran originally filed a service connection claim for a left elbow disorder, status post-surgery, in January 2009.  See VA Form 21-4138 received in January 2009.  His contemporaneous medical records reflected that he underwent left ulnar decompression surgery.  The Veteran has appealed a June 2009 AOJ rating decision which denied a claim of service connection for a "left elbow condition."  In a statement received in June 2009, the Veteran described undergoing left elbow surgery due to a mass/tumor which was connected to his "left arm, shoulder and elbow."  In his VA Form 9 received in January 2010, he argued that he manifested symptoms of left hand numbness in service.  In a July 2010 decision, the AOJ separately denied a service connection claim for "left ulnar neuropathy (claimed as numbness of hand and arm) as secondary to service-connected disability of left shoulder injury (minor) or instability of left shoulder."  The Board, on review of the Veteran's contentions, finds that he has raised a single claim of service connection for left elbow disorder, to include ulnar neuropathy, which has been properly appealed to the Board.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are two separate VA paperless claims processing systems.  There is no paper claims folder associated with this appeal.  While the Veteran's records are primarily housed in VBMS, there are additional VA treatment records contained in Virtual VA that are not associated with VBMS.  

The Board observes that, in November 2015, the AOJ obtained additional VA clinic records which have not been considered by the AOJ with regard to the issues certified for appeal.  As the service connection claims for review on the merits are being remanded, no prejudice accrues to the Veteran in the Board's review of this evidence for the limited purpose of determining the extent of additional development warranted on remand.

As a final preliminary matter, the Board notes that, to date, the Veteran has not submitted a substantive appeal with respect to multiple issues addressed in statements of the case (SOC) furnished to the Veteran in July 2013 and September 2015.  Thus, the issues addressed in these SOCs are not currently before the Board on appeal.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for residuals of a back injury and a left knee injury are addressed in the decision below.  The remaining issues, to include the claims of entitlement to service connection for residuals of a back injury and a left knee injury on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an April 2002 rating decision, the AOJ denied the Veteran's application to reopen a claim for service connection for residuals of a back injury and was advised of the AOJ's decision and of his appellate rights; the Veteran filed a timely notice of disagreement (NOD), but did not file a timely substantive appeal within 60 days after the issuance of a February 2004 SOC, or new and material evidence prior to the expiration of the appeal period. 

2.  Additional evidence received since the AOJ's April 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury, and raises a reasonable possibility of substantiating the claim.

3.  By a March 1994 rating decision, the AOJ denied the Veteran's claim for service connection for residuals of a left knee injury, which the Veteran appealed, but, by written statement in January 2003, withdrew from appeal.

4.  Additional evidence received since the AOJ's March 1994 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left knee injury, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The AOJ's April 2002 rating decision denying an application to reopen a claim of service connection for residuals of a back injury is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a back injury.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).

3.  The AOJ's March 1994 rating decision denying service connection for residuals of a left knee injury is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. § 20.204 20.302, 20.1103 (1993).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a left knee injury.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for residuals of a back injury and a left knee injury, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the AOJ, by a decision entered in March 1994, denied the Veteran's claim for service connection for residuals of a back injury on grounds that there was no evidence of sustaining a back injury in service.  The AOJ also denied service connection for residuals of a left knee injury on the basis of no current disability related to service.  The AOJ notified the Veteran of its decision, and of his appellate rights, in April 1994.

With respect to the back injury claim, the Veteran did not initiate an appeal of the AOJ's decision within one year nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1993).  As a result, the AOJ's decision became final as to such issue.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1993).  

With respect to the residuals of a left knee injury claim, the Veteran filed a timely NOD in October 1994 and the AOJ issued an SOC in December 1994.  The Veteran submitted a substantive appeal (VA Form 9 Appeal to the Board of Veterans' Appeals) in February 1995.  However, at a hearing in June 1995, the Veteran testified that he did not injure his left knee in service and asserted that he sought service connection for the right knee only.  In a VA Form 21-4138 received in January 2003, he reiterated that he sought service connection for a right knee disability and that his left knee "WAS NOT THE ISSUE AS SERVICE-CONNECTED INJURY."  A September 2004 Board decision determined that the Veteran had withdrawn from appeal the service connection claim for left knee disability.  38 C.F.R. § 20.204 (2003).

The Veteran submitted an application to reopen the back injury claim in October 2001.  A January 2002 AOJ rating decision denied the application to reopen the claim.  After receipt of additional evidence, the AOJ readjudicated the claim in an April 2002 decision, finding that new and material evidence had not been received.  The Veteran submitted an NOD in January 2003, and the AOJ furnished the Veteran an SOC in February 2004.  The Veteran did not submit a substantive appeal within 60 days of the mailing of the SOC, and the AOJ took no actions to waive a timely filing of a substantive appeal.  Additionally, new and material evidence was not received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b) (2001).  As a result, the AOJ's April 2002 decision became final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).  

Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001 - such as these claims - evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

With respect to the back injury claim, evidence before the AOJ in April 2002 included the Veteran's service treatment records (STRs) reflecting his treatment for several episodes of back pain variously assessed as ligament strain and muscle spasm.  The Veteran had alleged injuring his back during a falling incident in 1987 although there were no specific STRs for this incident.  The post-service medical records reflected treatment for back pain after a lifting injury diagnosed as sacroiliac pain with lumbosacral spasm.

Evidence added to the record since the April 2002 AOJ decision includes a June 2009 VA examination report wherein the examiner opined that the Veteran's current diagnosis of degenerative disc disease of the lumbar spine was at least as likely as not caused by his initial injuries and complaints incurred in the military.  This evidence is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

With respect to the left knee injury claim, evidence before the AOJ in March 1994 included the Veteran's report during a November 1993 VA examination of a history of bilateral knee pain for the previous two to three years.  He specifically denied injury to the left knee and his physical examination, which included x-ray examination, was unremarkable.  In subsequent statements and testimony, he reported a work-related injury to the left knee in 1978 and, as discussed previously, he withdrew his service connection claim for a left knee disorder in January 2003.  

Evidence added to the record since the March 1994 AOJ decision includes the Veteran's July 2015 testimony before the undersigned wherein he testified to recurrent symptoms of left knee swelling and give-way since service.  He also recalled being diagnosed with a tendon abnormality in service.  Additionally, there is a reported history of left knee surgery which cures the previous evidentiary deficits of no current disability.  The Veteran's testimony, when accepted as true for reopening purposes, is not cumulative or redundant of the evidence of record at the time of the March 1994 decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left knee injury and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of a back injury is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of a left knee injury is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration. 

In a written statement received in January 2010, the Veteran requested a hearing before a Decision Review Office (DRO) regarding the claims on appeal.  The Veteran was not afforded this hearing, and there is no indication that this hearing request was withdrawn.  A claimant has a right a personal hearing before at DRO.  See 38 C.F.R. § 3.103(c)(1).  Thus, this appeal is remanded, in part, to accommodate the Veteran's request for a DRO hearing.

The Veteran primarily claims that he manifests a back injury which results from a falling injury in 1987.  See, e.g., Transcript of July 2015 Board hearing, pp. 4-5.  He appears to assert that his left knee and left elbow disabilities began in service as a result of the 1987 fall, and that his left hip and pelvic conditions are proximately due to his back disability.  Id. at pp. 11, 27, 28, and 29.  

However, the Veteran also presents additional service connection theories.  He asserts that his left ulnar neuropathy symptoms are a manifestation of thoracic outlet syndrome incurred as a result of the 1987 falling injury.  See Medical Article received in August 2010.  See also VA Form 21-526 (Veteran's Application for Compensation or Pension) received in September 1993 (alleging chest injury in service).  He further asserts that his left ulnar neuropathy is secondary to his service-connected left shoulder disability.  See VA Form 21-0820 dated March 2010.  He also alleges that his left elbow disability results from removal of left forearm foreign body in service.  See VA Form 21-4142 and written statement received in March 2010.

The Veteran has also attributed his back disability, in part, to a spinal tap procedure on January 19, 1978.  See Written statements received in January 2008 and June 2009, and VA Form 9 received in January 2010.  He alleges that his low back disability is due to a military history of standing for long hours on quarter deck watches, and that a radiology finding of a vertebral hemangioma is a form of cancer which had been present for many years.  See Written Statement received in June 2009.

The Board finds that all of the Veteran's theories of entitlement are properly before the Board.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).  Thus, to the extent necessary, the Board has rephrased the issues on the title page to reflect all reasonably raised service connection theories.

The Board next observes that VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

At his hearing in July 2015, the Veteran testified that he was treated at the Charleston Naval Hospital immediately following his falling injury in 1987.  His STRs document his report of a falling injury from 30 feet, but do not contain any treatment records of this event.  The Veteran also testified to a significant injury to his left knee and back while working at the U.S. Post Office.  He testified that this injury exacerbated pre-existing left knee and back disabilities.  His available records reflect that he filed a workers' compensation claim for a back disability with the U.S. Department of Labor in the early 2000's.  The Board remands this appeal, in part, to conduct a direct search for treatment records at the Charleston Naval Hospital in 1987 and to obtain the relevant federal department workers' compensation claim documents.

The Board next notes that, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R.  § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board also notes that, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.

As discussed above, a June 2009 VA examiner opined that the Veteran's current diagnosis of degenerative disc disease of the lumbar spine was at least as likely as not caused by his initial injuries and complaints incurred in the military.  The Veteran's STRs clearly reflect his treatment for back strain in February 1974, an episode of right lower back pain in October 1974, muscle spasm in March 1982, and muscle spasm in March 1990.  In March 1990, he reported a history of a falling injury from 30 feet 3 years previous.  He also reported a history of recurrent back pain on his June 1993 separation examination, but examination at that time indicated normal clinical findings for the spine.

The post-service medical records first reflect the Veteran's treatment for back pain, diagnosed as lumbosacral strain, in June 1995.  In November 1995, he was treated for low back pain with questionable lumbar radiculopathy after reporting a lifting injury at home.  He described 2 similar episodes in the past.  In February 1997, he reported a history of recurrent lumbosacral pain with shooting pain in the right leg for the past 11/2 years.  The Veteran reportedly filed a worker's compensation claim for a back injury in 2000.

Here, the opinion from the June 2009 VA examiner did not specifically discuss the initial post-service medical records wherein the Veteran appeared to report the onset of recurrent back pain as occurring after service.  The examiner also did not have for consideration any available treatment records of the 1987 falling injury or the findings from the workers' compensation claim for a back injury filed by the Veteran in 2000.  Thus, the Board finds that the AOJ should obtain an additional examination which fully discusses the relevant evidence in this case, and considers the additional theories raised by the Veteran.

With respect to the remaining claims, the Veteran alleges that his left knee, left hip, pelvis and left elbow disabilities result from an injury in 1987 which involved a 30 foot fall on his back and left side.  His STRs document his report of a 30 foot fall although the details of the injury(ies) are not recorded.  He also alleges that his low back disability results from spinal anesthesia during a surgical procedure in 1987, his left elbow disability stems from surgical removal of a foreign body in December 1991 and/or that his left elbow disability is caused or aggravated by his service-connected left shoulder disability.  The Board finds that VA examination and opinion should be obtained on these aspects of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing in accordance with his January 2010 request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

2.  Conduct a search for any treatment records of the Veteran, including emergency room records, at the Charleston Naval Hospital in 1987.

3.  Assist the Veteran in associating with the claims folder medical and legal records associated with his workers' compensation claim(s) with the U.S. Department of Labor as a U.S. Postal Service Employee.

4.  Associate with the claims folder complete records of the Veteran's VA treatment, including the Gainesville VA Medical Center and Jacksonville Outpatient Clinic, since August 2010.

5.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) to obtain an opinion as to the onset and etiology of his claimed low back, left knee, left hip, pelvic and left elbow disabilities.

The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

With respect to the low back disability, the examiner is requested to identify all current disabilities of the low back, and for each disability identified, and following review of the claims file and this remand, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

   a) first manifested in service; OR

b) is caused by or etiologically related to an event in service, to include the spinal tap procedure in January 1978, the stresses of military service involving long hours walking on hard surfaces and/or the history of a falling injury in 1987 which involved landing on his back and side from a distance of 30 feet.

In providing this opinion, the VA examiner should consider the following:
* the Veteran's treatment for back/ligament strain in February 1974 after lifting heavy objects;
* the Veteran's report of right sided lower back pain in October 1974;
* the Veteran's report of back injury during spinal anesthesia for excision of appendix testes and hydrodectomy in January 1978;
* the Veteran's treatment for low back pain with muscle spasm in March 1982;
* a March 1990 STR reflecting treatment for a history of back pain by 3 days and the Veteran's denial of a history of trauma;
* a March 1990 STR reflecting the Veteran's report of a falling injury from 30 feet 3 years previous;
* a June 1993 separation examination wherein the Veteran reported a history of recurrent back pain;
* a June 1995 treatment record reflecting a report of back pain after slipping while lifting a sack at work;
* a November 1995 treatment record wherein the Veteran reported low back pain after lifting a box with a history of 2 similar episodes in the past;
* a February 1997 treatment record reflecting the Veteran's report of low back and right leg pain of 11/2 years duration;
* a September 2000 MRI interpreted as showing mild degenerative disc disease at L4-5 associated with mild annular disc protrusion;
* a December 2002 x-ray report interpreted as showing, inter alia, minor degenerative changes of the spine mainly at the L3-L4 level which were "not striking for the patient's age";
* the Veteran's July 2015 testimony regarding the circumstances of his falling injury; and
* any additional records obtained as a result of this remand, including the lay and medical evidence contained in workers' compensation claim documents.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

With respect to the claimed left knee, left hip and pelvic disabilities, the examiner is requested to identify all current disabilities of the left knee, the left hip and pelvis (including clarifying whether there is any separate disability between the left hip and pelvis), and for each disability identified, and following review of the claims file and this remand, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

   a) first manifested in service; OR
   
 b) is caused by or etiologically related to an event in service, to include the stresses of military service involving long hours walking on hard surfaces and/or the history of a falling injury in 1987 which involved landing on his left side from a distance of 30 feet.

If and only if it is determined that a low back injury is of service-connected origin, the examiner should also provide opinion as to whether it is at least as likely as not that any current disability of the left knee, left hip and/or pelvis has been caused by low back injury residuals, OR has been aggravated beyond the normal progress of the disorder by low back injury residuals.

In providing this opinion, the VA examiner should consider the following:
* a March 1990 STR reflecting the Veteran's report of a falling injury from 30 feet 3 years previous;
* a November 1993 VA examination report wherein the Veteran described the onset of left knee pain in service;
* an October 2001 MRI of the left knee which, inter alia, described an osseous density at the level of the anterior tibial tubercle;
* the Veteran's July 2015 testimony regarding the circumstances of his falling injury; and
* any additional records obtained as a result of this remand, including the lay and medical evidence contained in workers' compensation documents.

With respect to the left elbow disability, the examiner is requested to identify all current disabilities of the left elbow (including neuropathy), and following review of the claims file and this remand, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

   a) first manifested in service;

b) is caused by or etiologically related to an event in service, to include the surgical removal of a foreign body in December 1991 and/or the history of a falling injury in 1987 which involved landing on his left side from a distance of 30 feet;
 
c) has been caused by service-connected left shoulder disability; OR

d) has been aggravated beyond the normal progress of the disorder by service-connected left shoulder disability.

In providing this opinion, the VA examiner should consider the following:
* the December 1989 report of medical history wherein the Veteran denied neuritis but reported intermittent left shoulder pain;
* the December 1989 report of medical examination reflecting a normal clinical evaluation of the upper extremities;
* a March 1990 STR reflecting complaint of a stiff neck with tingling of the left arm;
* the STRs reflecting removal of foreign body from the left upper forearm (incorrectly noted as the right upper forearm on several records) in December 1991;
* an October 1991 STR reflecting the Veteran's report of left shoulder pain which radiated posteriorly down his triceps;
* a December 1991 STR reflecting the Veteran's history of falling injury to the left shoulder 3 years previous;
* a February 1992 orthopedic consultation for the left shoulder;
* the June 1993 report of medical history wherein the Veteran denied neuritis;
* the June 1993 report of medical examination reflecting a normal clinical evaluation of the upper extremities;
* a November 2002 VA orthopedic consultation report reflecting the Veteran's report of increasing left shoulder pain with numbness of the ring and little finger which "appeared for the first time a few weeks ago";
* a February 2003 VA treatment electromyography report reflecting the Veteran's  report of intermittent numbness and tingling of the little and ring fingers "for the past several years" with electromyography findings significant for mild irritation at left C7 and left ulnar compression neuropathy at the elbow;
* a medical article received in August 2010 discussing the manifestations of thoracic outlet syndrome in light of the claimed trauma from the in-service falling injury; and
* the Veteran's July 2015 testimony regarding the circumstances of his falling injury.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


